 In the Matter of CUTTER LABORATORIES,EMPLOYERandW. R.HARDIE,ET AL., PETITIONERandBio-LABUNION OF LOCAL225,UNITEDOFFICE AND PROFESSIONAL WORKERS OF AMERICA, C. I.0.,UNIONCase No. 20-RD-13.-Decided November 9, 1948DECISIONANDDIRECTION OF ELECTIONUpon an amended decertification petition duly filed, a hearing washeld before a hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioners, employees of the Employer, assert that theUnion is no longer the representative, as defined by Section 9 (a) ofthe amended Act, of those of the Employer's employees designated inthe petition.2The Union, a labor organization affiliated with the Congress ofIndustrial Organizations, is the currently recognized bargaining rep-'At the hearing,the Union moved to dismiss the petition herein on the ground that theBoard has no authority under theAct to breakup established bargaining units by de-certifyinga group of professional employees.The hearing officer referred this motionto the Board.For the reasons set forth below, me deny the Union'smotion.*Chairman Herzog and Members Houston and Murdock.2These employees are : all professional employees of the Employer at Berkeley, Cali-fornia, excluding all other employees.Professional employees are defined as those em-ployees who are classified in the agreement between the Employer and the Union as Pro-fessional A, B, C, or D, correspondingto Code NoP-4, P-3, P-2, or P-1,and whoserates of pay are in accordance with this professional schedule.80 N. L. R. B , No. 44.213 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDresentative of all the Employer's employees at the Berkeley, Califor-nia, plant, excluding administrative employees, confidential employees,part-time employees, salesmen, and supervisors.33.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Petitioners request that a decertification election be held amongthe professional employees of the Employer, contending that suchemployees constitute an appropriate unit separate from the establishedcontract unit.The employees for whom the Petitioners seek an elec-tion are employed as chemists, chemical engineers, bacteriologists,biologists, and physicists.The Union contends that the only appro-priate unit is the over-all plant unit.The Employer desires to leavethe determination of the unit to the Board.The Board has heretofore held, in determining the propriety of aproposed unit in decertificationcaseslike the case now before us,that the same principles of severance must be appliedas incertifica-tion cases .4The question is whether, under ordinary representationprinciples, we would permit the employees in the proposed unit to besevered from the established contract unit.This requires a determi-nationas to whether the employees in questionare professional em-ployees within the meaning of the amended Act; if they are, theymay constitute an appropriate bargaining unit, and may be severedfrom the plant- wide unit.The Employer is engaged in the business of manufacturing humanand veterinary biologicals, penicillin, and allied products.This pro-ceeding involves 35 professional employees out of a total of approxi-mately 425 employees at the Employer's only manufacturing plant inBerkeley, California.When hiring professional employees, the Em-ployer lays particular stress on the college background and the researchexperienceof the applicant.All but 2 of the professional employeesherein involved hold college degrees in specialized, scientific fields.Of the 2 employees without college degrees, 1 had acquired the neces-sary college credits but was prevented by military service fromreceiving a degree, and also had 2 years of specialized work with theEmployer; the other had 2 years of college work toward a degree inchemistry and 6 years of specialized work with the Employer.The professional employees are employed in the research depart-ment, the control division, and the production division of the Em-S The Union and its predecessors have represented all the employees of the Employersince certification in 1944.The parties stipulated that the present contract between theUnion and the Employer,entered into on July 23,1948, is not a bar to this proceeding.4Matter of Illinois Bell Telephone Company,77 N. L.R. B. 1073. CUTTER LABORATORIES215ployer's plant.Those professionals employed in the research depart-ment(22 of the 35 involved in this proceeding)are engaged in researchprojects leading to the development of new products and processes,and the improvement of products and processes currently used by theEmployer.The supervisors of the subdivisions of the research de-partment are men of professional standing.The 8 professional em-ployees in the control division work under a professional supervisor.They test the products of the Employer to maintain standards ofsafety, purity, and potency.Some of these tests may be conductedby non-professional employees,but the record indicates that suchtests are conducted under the supervision and direction of a profes-sional employee.The 5 professional employees in the productiondivision were described in the record as "trouble shooters."Theseemployees work under the direct supervision of the production super-visors, who may assign them to projects as needed; however, all pro-fessional advice comes from professional personnel in the researchdepartment.The professional employees assigned to the productiondivision are required to exerciseskill,discretion,and judgment in han-dling the problems assigned to them.All but two of the professional employees herein involvedare "off-the-clock," i. e., they are paid by the month, need not punch a timeclock or keep regular hours, but may govern their own time dependingupon the project assigned them.The two professional employeespaid by the hour and "on-the-clock" are recent employees still servinga probationary period.Non-professional employees are hourly paid.On the basis of the entire record in this case,we find that all pro-fessional employees of the Employer,excluding supervisors,are pro-fessional employees within the meaning of the amended Act, and mayconstitute a unit appropriate for the purposes of collective bargaining.Accordingly, we shall direct that an election by secret ballot be heldamong the professional employees of the Employer. If the employeesin this voting group do not select the Union, the Union will be de-certified as to them; if, on the other hand, they select the Union, theywill be taken to have indicated their desire to be includedin a unitwith all the non-professional employees in the Employer's plant nowrepresentedby the Union.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Cutter Laboratories, Berkeley,California, an election by secret ballot shall be conducted as early aspossible,but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc- 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDtor for the Twentieth Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, as amended, among the employees in the voting group de-scribed in paragraph 4, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether or not they desire to be represented byBio-Lab Union of Local 225, United Office and Professional Workersof America, C. I. 0., for the purposes of collective bargaining.